Case: 19-41043       Document: 00515739654            Page: 1      Date Filed: 02/10/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                     No. 19-41043                           February 10, 2021
                                  Conference Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Antonio Javier Gomez,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:17-CR-588-4


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Antonio Javier Gomez has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Gomez has filed a response. We have reviewed counsel’s


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-41043     Document: 00515739654          Page: 2   Date Filed: 02/10/2021




                                   No. 19-41043


   brief, relevant portions of the record, and Gomez’s response. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   review. Accordingly, the motion to withdraw is GRANTED, counsel is
   excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5th Cir. R. 42.2.




                                        2